DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 02/04/2021. Claims 2, 6, 9, 16-17, 19, 21, and 23 were canceled before. Claims 1, 3-5, 7-8, 10-15, 18, 20, 22, and 24-28 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
Applicant argues, page 10 of the remarks, “Uchronski is completely silent regarding ‘indicating to the guest that the plurality of guest-allocated memory pages have been mapped to host memory pages before the guest attempts to access one of the plurality of guest-allocated memory pages, wherein the indicating includes updating a bitmap located within guest memory’ as now recited in claim 1. (Emphasis added). Additionally, Garthwaite does not remedy these deficiencies.”

Furthermore, the mapping table maintained by the hypervisor of Uchronski stores pointers to indicate that a guest physical page is mapped to a machine page. FIG. 11 of Uchronski is an illustration of a mapping table maintained by the hypervisor between guest physical frame numbers (GPFNs) and machine frame numbers (MFNs). A GPFN-MFN pointer is data that identifies that a particular GPFN maps to or references a particular MFN, col 24 lines 26-41 and FIG. 11 of Uchronski.
Applicant also argues above that “Garthwaite does not remedy these deficiencies.”
indicating to the guest … However, Garthwaite teaches the amended claim limitation. For example, Garthwaite teaches that, referring to FIG. 3 of Garthwaite, balloon pages 316 in guest physical memory are not mapped to any page in machine memory. This is indicated with a special identifier INVALID_MPN to indicate that the balloon pages are not backed by a page of machine memory, para 0043 and FIG. 3 of Garthwaite. In another embodiment, mapping of a balloon page to a shared–page is performed immediately after a balloon application allocates a GPP as a balloon page. In this embodiment, the INVALID_MPN is changed from the invalid mapping to a shared-page mapping to indicate that the GPP is mapped to the shared-page, para 0048 of Garthwaite. 
In view of the foregoing remarks, independent claims 1, 12, and 20 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-13, 15, 18, 20, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Garthwaite et al. US 2014/0075127 (“Garthwaite”) in view of Uchronski et al. US 9,135,038 (“Uchronski”).
A method of allocating memory pages for a guest (A method for managing machine memory in a host of a virtual infrastructure is disclosed, para 0009), comprising,
“identifying, by a hypervisor (A virtual machine monitor (VMM) or a hypervisor 116a is shown in FIG. 1, para 0026), a plurality of unmapped guest memory pages that if accessed by a guest running on a virtual machine triggers a page fault (FIG. 3 illustrates memory mappings between different levels of memory, para 0042. The balloon pages 316, illustrated in FIG. 3, in guest physical memory are not mapped to any page in machine memory, which is represented in FIG. 3 as an arrow that does not reach a machine memory page in machine memory 306, para 0043. All GPPs (guest physical pages) that are ballooned are identified in order to implement a process called “resetting”. Any access to a balloon page means trying to access a guest physical page with an invalid mapping to machine memory, which will cause the balloon application to reset, para 0044) the virtual machine and the hypervisor running on a host machine (Referring to FIG. 1, each VM 104a-104n mimics the general structure of a physical computer. The VMs and the hypervisors (VMM) 116 are running on system hardware 122, paras 0026-0027 ), wherein each guest memory page of the plurality of unmapped guest memory pages is not mapped to a host memory page” (FIG. 3 illustrates memory mappings between different levels of memory, para 0042. The balloon pages 316, illustrated in FIG. 3, in guest physical memory are not mapped to any page in machine memory, which is represented in FIG. 3 as an arrow that does not reach a machine memory page in machine memory 306, para 0043. All GPPs (guest physical pages) that are ballooned are identified in order to implement a process called 
“exposing, by the hypervisor, a list of the plurality of unmapped guest memory pages to the guest” (FIG. 3 illustrates memory mappings between different levels of memory. FIG. 3 further illustrates how the pages of memory at different levels are mapped. At a certain moment in time, GVPN pages 302 can be mapped to a location in virtual storage 308 or to a GPPN 310. The pages in VM physical memory 304 can be either pages that are un-mapped 314 to machine memory, pages that are backed 312 by an actual page in machine memory, or pages that have been "ballooned." The balloon pages are those pages of guest physical memory whose corresponding machine memory pages have been released by the resource scheduler to make such machine memory pages available for use by other VMs or applications executing in the host, para 0042),
“receiving, by the hypervisor, a request from the guest to map a plurality of guest-allocated memory pages to host physical memory, the plurality of guest-allocated memory pages being a subset of the plurality of unmapped guest memory pages” (Any access to a balloon page means trying to access a guest physical page with an invalid mapping to machine memory, which will cause the balloon application to reset, para 0044. Access to a balloon page by the guest is mapped to receiving a request to map a plurality of guest-allocated memory pages to host physical memory, because the resetting of the balloon pages comprises mapping each of the balloon pages to a machine page),
and being specified in a set of guest page tables by the guest as being allocated to the guest (“if a guest physical page being ‘ballooned’ is already mapped to the zero page, in one embodiment, all that is needed to perform the balloon operation is to change a bit in the page table indicating that the guest physical page is a balloon page.” Para 0050. Furthermore, “the balloon page in guest physical memory are not mapped to any page in machine memory, which is represented in FIG. 3 as an arrow that does not reach a machine memory page in machine memory 306.” Para 0043. Still further, although balloon application 108 can reserve guest physical pages, the balloon application 108 is not a privileged guest application, and therefore cannot typically reserve arbitrary amount of guest physical memory, para 0030. The reserved guest physical pages that are balloon pages and hence are unmapped are allocated to a balloon module (e.g., balloon application 108) as described in para 0008),
“wherein the request to map the plurality of guest-allocated memory pages to host physical memory is received before an attempted access by the guest to the plurality of guest-allocated memory pages” (Resetting balloon pages means identifying all GPPs that have been “ballooned” and then mapping a machine page for each of the GPPs that have been ballooned. Mapping a GPP to a machine page can be done at the time the balloon application is reset, or, resetting can be postponed until some guest operation actually accesses the guest physical page, para 0044. A balloon application polls a resource scheduler to check for messages or commands from the resource scheduler, such as the reset balloon command. When the balloon application receives the reset command 528 from the resource scheduler, the balloon application resets 530 its list of balloon pages, para 0054),
in response to the request: allocating, by the hypervisor, a plurality of host memory pages for the guest; and mapping the plurality of guest-allocated memory pages to the plurality of host memory pages” (Any access to a balloon page means trying to access a guest physical page with an invalid mapping to machine memory, which will cause the balloon application to reset. Resetting the balloon application means identifying all the GPPs from the VM that have been "ballooned" (i.e., given away), releasing them from control of the balloon application and, then mapping a machine page for each of the GPPs that have been ballooned, para 0044),
“updating the list of the plurality of unmapped guest memory pages in accordance with the mapping” (FIG. 3 illustrates memory mappings between different levels of memory at a certain moment in time. Balloon pages 316 in guest physical memory are not mapped to any page in machine memory, which is represented in FIG. 3 as an arrow that does not reach a machine memory page in machine memory 306, paras 0042-0043. Since FIG. 3 illustrate memory mappings at a certain moment in time, the mapping illustrated in FIG. 3 is dynamic, and it is updated over time),
wherein the indicating includes updating a bitmap located within guest memory (Balloon pages 316 in guest physical memory are not mapped to any page in machine memory. This is indicated with a special identifier INVALID_MPN to indicate that the balloon pages are not backed by a page of machine memory, para 0043 and FIG. 3. In another embodiment, mapping of a balloon page to a shared–page is performed immediately after a balloon application allocates a GPP as a balloon page. In this embodiment, the INVALID_MPN is changed from the invalid mapping to a shared-page mapping, para 0048).
wherein the indicating includes updating a bitmap located within guest memory”, Uchronski, an analogous art in the same field of endeavor, also teaches this claim limitation.
Uchronski teaches wherein the indicating includes updating a bitmap located within guest memory (FIG. 11 is an illustration of a mapping table maintained by a hypervisor between guest physical frame numbers (GPFNs) and machine frame numbers (MFNs). A GPFN-MFN pointer is data that identifies that a particular GPFN maps to or references a particular MFN, col 24 lines 26-41 and FIG. 11).
Garthwaite discloses all of the claimed limitations from above, but does not explicitly teach “wherein mapping the plurality of guest-allocated memory pages includes for each guest memory page of the plurality of guest-allocated memory pages, inserting a page table entry into a host page table, wherein each page table entry maps a guest memory address at which the respective guest-allocated memory page is stored to a host memory address at which a host memory page of the plurality of host memory page is stored, and wherein after the mapping, access by the guest to a guest-allocated memory page of the plurality of guest-allocated memory pages does not cause a page fault” and “indicating to the guest that the plurality of guest-allocated memory pages have been mapped to host memory pages before the guest attempts to access one of the plurality of guest-allocated memory pages”.
However, Uchronski teaches “wherein mapping the plurality of guest-allocated memory pages includes for each guest memory page of the plurality of guest-allocated memory pages, inserting a page table entry into a host page table, wherein each page table entry maps a guest memory address at which the respective guest-allocated memory page is stored to a host memory address at which a host memory page of the plurality of host memory page is stored, and wherein after the mapping, access by the guest to a guest-allocated memory page of the plurality of guest-allocated memory pages does not cause a page fault” (FIGS. 12A-B are illustrations of mapping tables, col 25 line 36 defines a mapping table, between guest physical frame numbers and machine frame numbers for two different virtual machines, col 25 lines 4-7 and col 25 lines 59-63. It is clearly depicted in FIGS. 12A-12B that a plurality of guest physical pages map to a plurality of host memory pages. Further, Uchronski uses a read operation as an indication that a page is now in use and hence likely to be written to soon. Allocating a private page once the read operation is observed avoids the need for a later hypervisor page fault, col 28 line 8-13),
indicating to the guest that the plurality of guest-allocated memory pages have been mapped to host memory pages before the guest attempts to access one of the plurality of guest-allocated memory pages (A hypervisor and guest operating system may choose to ensure that some number of pages at a head end of a zero list are private zero pages, with the remainder of the zero list pages being mapped to the hypervisor shared zero page. This may be done so that the first few pages that the guest allocates can be used by the guest operating system without incurring the overhead of hypervisor page fault for each page to make the pages private, col 28 lines 13-21).
Given the teaching of Uchronski, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Garthwaite with “wherein mapping the plurality of 
As per dependent claim 3, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite teaches “wherein exposing the list of unmapped guest memory pages includes storing, by the hypervisor, the list of unmapped guest memory pages into a memory region shared between the hypervisor and the guest” (FIG. 3 illustrates memory mappings between different levels of memory. FIG. 3 further illustrates how the pages of memory at different levels are mapped. At a certain moment in time, GVPN pages 302 can be mapped to a location in virtual storage 308 or to a GPPN 310. The pages in VM physical memory 304 can be either pages that are un-mapped 314 to machine memory, pages that are backed 312 by an actual page in machine memory, or pages that have been "ballooned." The balloon pages are those 
As per dependent claim 4, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite teaches “wherein exposing the list of unmapped guest memory pages includes sending, by the hypervisor, guest addresses at which the list of unmapped guest memory pages is allocated to the guest” (FIG. 3 illustrates memory mappings between different levels of memory. FIG. 3 further illustrates how the pages of memory at different levels are mapped. At a certain moment in time, GVPN pages 302 can be mapped to a location in virtual storage 308 or to a GPPN 310. The pages in VM physical memory 304 can be either pages that are un-mapped 314 to machine memory, pages that are backed 312 by an actual page in machine memory, or pages that have been "ballooned." The balloon pages are those pages of guest physical memory whose corresponding machine memory pages have been released by the resource scheduler to make such machine memory pages available for use by other VMs or applications executing in the host, para 0042).
As per dependent claim 5, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite may not explicitly disclose, but Uchronski teaches “wherein a memory page of the plurality of unmapped guest memory pages is write protected” (Referring to FIG. 12A, a GPFN is mapped to a MFN using a GPFN-MFN pointer. A GPFN-MFN pointer may either be a read link or a read/write link. If GPFN-MFN pointer 1240 is a read link, then the guest operating system executing in 
The same motivation that was utilized for combining Garthwaite and Uchronski as set forth in claim 1 is equally applicable to claim 5.
As per dependent claim 8, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite may not explicitly disclose, but Uchronski teaches “wherein allocating the plurality of host memory pages includes: identifying a set of free host memory pages, and initializing the set of free host memory pages with data in accordance with an access by the guest, the set of free host memory pages being the plurality of host memory pages” (Embodiments of the invention may perform the process of zeroing free pages by the hypervisor using an introspection process upon the guest operating system. The hypervisor may examine data structures within a guest operating system. In doing so, the hypervisor may walk the list of free pages maintained by the guest operating system to allow the hypervisor to map each of the free pages to the zero page (i.e., the page at MFN 1336 in FIG. 13). Thereafter, the hypervisor may update the data structures of the guest operating system to move those pages to the list of zero pages maintained by the guest operating system, col 27 lines 38-48).
The same motivation that was utilized for combining Garthwaite and Uchronski as set forth in claim 1 is equally applicable to claim 8.
As per dependent claim 10, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite may not explicitly disclose, but Uchronski teaches “receiving, by the hypervisor, access permissions of the guest to one or more of the plurality of guest memory pages” (A hypervisor maintains a mapping table that indicates whether a GPFN that maps to a MFN via GPFN-MFN pointer is a read link or a read/write link. See FIG. 12A for an example, col 25 lines 33-58).
The same motivation that was utilized for combining Garthwaite and Uchronski as set forth in claim 1 is equally applicable to claim 10.
As per dependent claim 11, Garthwaite in combination with Uchronski discloses the method of claim 10. Garthwaite may not explicitly disclose, but Uchronski teaches “wherein the respective page table entry includes the respective access permissions of the guest to the respective guest memory page” (FIG. 13 depicts guest physical frame to machine frame mapping for VM A and VM B. Whether a GPFN-MFN pointer is a read link or a read/write link is described in col 25 lines 33-58. Also see FIG. 12A).
The same motivation that was utilized for combining Garthwaite and Uchronski as set forth in claim 10 is equally applicable to claim 11.
As per independent claim 12, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory see FIG. 9 of Uchronski (processor 904, main memory 906). 
As per dependent claim 13, Garthwaite in combination with Uchronski discloses the system of claim 12. Garthwaite may not explicitly disclose, but Uchronski teaches “a hypervisor including the memory manager” (In response to an I/O operation request from a guest to read a page that was evicted, the hypervisor 1502 determines whether the requested page corresponds to a page in the guest physical frame of a template VM and updates the mapping accordingly. In doing so, the hypervisor avoids an I/O 
The same motivation that was utilized for combining Garthwaite and Uchronski as set forth in claim 12 is equally applicable to claim 13.
As per dependent claim 15, Garthwaite in combination with Uchronski discloses the system of claim 12. Garthwaite may not explicitly disclose, but Uchronski teaches “wherein the guest sends an allocation request for allocation of the guest memory addresses to the hypervisor” (If a guest operating system wishes to write to a page (mapped to the claimed request to allocate guest memory pages) that is mapped to a shared zero page, the hypervisor removes guest-physical-frame-number (GPFN) to machine-frame-number (MFN) pointer from that page in memory in the guest physical frame to which the guest operating system wishes to write, and thereafter the guest operating system writes to a new machine frame page, col 27 line 58 to col 28 line 13).
The same motivation that was utilized for combining Garthwaite and Uchronski as set forth in claim 12 is equally applicable to claim 15.
As per dependent claim 18, Garthwaite in combination with Uchronski discloses the system of claim 12. Garthwaite may not explicitly disclose, but Uchronski teaches “wherein the guest allocates the list of guest memory addresses within the guest before the guest sends the allocation request” (In response to an I/O operation request from a guest to read a page that was evicted, the hypervisor 1502 determines whether the requested page corresponds to a page in the guest physical frame of a template VM and updates the mapping accordingly, col 33 line 52 to col 34 line 26).

As per independent claim 20, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a computer readable device see para 0070 of Garthwaite.
As per dependent claim 24, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite teaches “wherein the identifying includes identifying at least two memory pages of the plurality of unmapped guest memory pages that are not present in main memory, and wherein before the mapping, the at least two pages are not mapped to any host memory page of the plurality of host memory pages” (Garthwaite discloses page swapping. In page swapping, the virtual infrastructure transparently unmaps (i.e., takes away) machine memory pages from the guest, swaps the content to disk and swaps the pages back into machine memory if the guest OS accesses these pages, para 0007).
As per dependent claim 25, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite may not explicitly disclose, but Uchronski teaches “wherein the host page table does not include an entry including a mapping from a guest memory page of the plurality of unmapped guest memory pages to a host memory page” (FIGS. 12A-B are illustrations of mapping tables, col 25 line 36 defines a mapping table, between guest physical frame numbers and machine frame numbers for two different virtual machines, col 25 lines 4-7 and col 25 lines 59-63. It is clearly depicted in FIGS. 12A-12B that a plurality of guest physical pages map to a plurality of 
The same motivation that was utilized for combining Garthwaite and Uchronski as set forth in claim 1 is equally applicable to claim 25. 
As per dependent claim 26, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite teaches “wherein at least one memory page of the plurality of unmapped guest memory pages is not present in main memory” (Garthwaite discloses page swapping. In page swapping, the virtual infrastructure transparently unmaps (i.e., takes away) machine memory pages from the guest, swaps the content to disk and swaps the pages back into machine memory if the guest OS accesses these pages, para 0007).
As per dependent claim 27, Garthwaite in combination with Uchronski discloses the system of claim 12. Garthwaite teaches “wherein the guest detects that an access to a first memory page will trigger a page fault, allocates, based on the detection, the first memory page, and adds the first memory page to the plurality of guest-allocated memory pages” (The balloon application executing as an application in the VM (see for example balloon application 108 in FIG. 1) can detect a request for increasing balloon memory 602, for decreasing balloon memory 604, or for resetting the balloon application 606, para 0055).
As per dependent claim 28, Garthwaite in combination with Uchronski discloses the system of claim 27. Garthwaite teaches “wherein the guest detects that an access to a second page will trigger a page fault, allocates, based on the detection, the second memory page, and adds the second memory page to the plurality of guest-allocated memory pages, wherein the guest allocates the first and second memory pages by inserting a first guest memory address of the memory page and a second guest memory address of the second memory page into a guest page table” (The balloon application executing as an application in the VM (see for example balloon application 108 in FIG. 1) can detect a request for increasing balloon memory 602, for decreasing balloon memory 604, or for resetting the balloon application 606, para 0055. FIG. 3 illustrates memory mappings between different levels of memory at a certain moment in time. Balloon pages 316 in guest physical memory are not mapped to any page in machine memory, which is represented in FIG. 3 as an arrow that does not reach a machine memory page in machine memory 306, paras 0042-0043)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garthwaite in view of Uchronski and in further view of Thornton et al. US 8,296,775 (“Thornton”).
As per dependent claim 7, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite and Uchronski may not explicitly disclose, but Thornton, an analogous art in the same field of endeavor, teaches “further comprising: after mapping the plurality of guest-allocated memory pages, transferring, by the hypervisor, control of a virtual processor allocated to the guest to the guest” (FIG. 6 is flowchart of execution of guests and a hypervisor. Guest A is executing on a virtual processor (602). Guest A may exit and hypervisor execution may begin (608). The hypervisor may exit back to the original guest A (610) or exit to a different guest B (618), col 10 lines 40-53).
.
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garthwaite in view of Uchronski and in further view of Wibling et al. US 2009/0144510 (“Wibling”).
As per dependent claim 14, Garthwaite in combination with Uchronski discloses the system of claim 12. Garthwaite discloses all of the claimed limitations from above, but does not explicitly teach “wherein the hypervisor includes the I/O module” and “wherein the guest invokes a hypercall to send the list of guest memory addresses to an I/O module”.
However, Uchronski teaches “wherein the hypervisor includes the I/O module” (In response to an I/O operation request from a guest to read a page that was evicted, the hypervisor 1502 determines whether the requested page corresponds to a page in the guest physical frame of a template VM and updates the mapping accordingly, col 33 line 52 to col 34 line 26. In doing so, the hypervisor avoids an I/O operation and performs the task of an I/O module and a memory manager, col 33 line 52 to col 34 line 26).

Garthwaite and Uchronski may not explicitly disclose, but Wibling, an analogous art in the same field of endeavor, teaches “wherein the guest invokes a hypercall to send the list of guest memory addresses to an I/O module” (Existing virtualization software is available that permits tools to be installed within a VM that permit communication with some component of the virtualization layer. This mechanism is sometimes referred to as a "backdoor" or "hypercall." The term "hypercall" is a contraction of the phrase, “hypervisor call”. The hypercall allows communication only between the guest OS and the virtualization layer, para 0006).
Given the teaching of Wibling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Uchronski with “wherein the guest invokes a hypercall to send the list of guest memory addresses to an I/O module”. This is because applying a known technique, in this case a hypercall, to a known device, method, or product, in this case the hypervisor, ready for improvement to yield predictable results, in this case communication between guest and hypervisor. 
As per dependent claim 22, Garthwaite in combination with Uchronski discloses the method of claim 1. Garthwaite and Uchronski may not explicitly disclose, but Wibling teaches “wherein the allocating and mapping are in response to a single request that causes a single exit to the hypervisor” (An SM_CREATE hypercall (hypervisor call) is issued by a guest requesting allocation of virtual memory corresponding to guest physical pages. In response, the hypervisor generates a list of physical pages that are 
Given the teaching of Wibling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Garthwaite and Uchronski with “wherein the allocating and mapping are in response to a single request that causes a single exit to the hypervisor”. The motivation would be that it would prevent a guest OS from assigning a guest physical pages being shared to another guest application, para 0053 of Wibling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132